Title: From Alexander Hamilton to Nathan Rice, William C. Bentley, Richard Hunewell, and Thomas Parker, 5 June 1799
From: Hamilton, Alexander
To: Rice, Nathan,Bentley, William C.,Hunewell, Richard,Parker, Thomas


          
            Sir,
            New York June 5th. 1799
          
          I have been informed by the Secretary of War that all the articles for Arming cloathing and equipping of your Regiments will be delivered to your order or that of your Pay & Quarter master at your Regimental Rendezvous by Jonathan Jackson Esquire of Boston and Mr. Joseph Williams of Springfield (Mass.) six hundred and eighty stands of Arms and as many Gun–worms to be furnished by the latter Gentleman the rest by Mr. Jackson.
          The Secy. of War has no objections to the exchanges proposed by yourself and Col: Hunnewell* of Capt. Draper in the room of Capt. Brown & 2d. Lieut. Durant & 2d. Lieut. in the place of 2d. Lieut. Harrington. They are therefore to take place.
          He likewise approves Your nomination of your Regimental Staff and advises me is likewise approved.  The Secy. of War informs me that the recruiting Money for your Regiment was transmitted on the 7th. of May
          
          Colonels Rice and Hunnewell
          
            Cols. Bentley & Parker—
            The Secy. of War has informed me that your nominations for your Regimental staff, have been approved; and that the recruiting money for your Regt. was transmitted on the 17th (& 16th.) of May.
            With consideration &c.
          
          
            June 5th. ’99
          
        